Citation Nr: 1126054	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for human immunodeficiency virus (HIV) with recurrent folliculitis. 

2.  Entitlement to an initial rating in excess of 10 percent for hepatitis B. 

3.  Entitlement to service connection for ulcerative proctitis with intestinal spirochetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from January 1992 to June 1997 and from December 2003 to September 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran's hepatitis B was initially assigned a noncompensable evaluation, effective September 13, 2006.  In a January 2008 supplemental statement of the case (SSOC), an increased 10 percent evaluation was assigned, also effective September 13, 2006.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The January 2008 SSOC informed the Veteran that he had 30 days to inform VA that the grant of a 10 percent rating for hepatitis B satisfied his appeal.  If no response was received, his appeal would continue.  The Veteran did not indicate that his appeal had been satisfied within the 30 day period specified by the RO, therefore, the claim for an increased evaluation for hepatitis B remains before the Board.

The March 2007 rating decision on appeal included a denial of entitlement to service connection for hearing loss.  The Veteran's May 2007 notice of disagreement initiated an appeal for the denial of the claim for hearing loss, and this issue was addressed in the September 2007 statement of the case (SOC).  However, the Veteran specifically omitted the claim for service connection for hearing loss from his November 2007 substantive appeal.  He has not made any indication that he wishes to pursue his appeal for this claim and VA has not taken any steps that would constitute a waiver of the requirement for a valid substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Hence, the claim for entitlement to service connection for hearing loss is not before the Board.  

The issue of entitlement to an initial rating in excess of 10 percent for HIV with recurrent folliculitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the claims period, the Veteran's hepatitis B has manifested symptoms including fatigue, nausea, mild right upper quadrant pain, and an undetectable viral load without evidence of incapacitating episodes.

2.  The Veteran does not currently have ulcerative proctitis with intestinal spirochetes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for hepatitis B have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7345 (2010). 

2.  Ulcerative proctitis with a history of intestinal spirochetes was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Hepatitis B

Service connection for hepatitis B was granted in the March 2007 rating decision on appeal with an initial noncompensable evaluation assigned September 13, 2006.  An increased 10 percent rating was granted in a January 2008 SSOC, also effective September 13, 2006.  The Veteran contends that an increased evaluation is warranted for hepatitis B as it is productive of worsening symptoms, including daily fatigue, recurrent nausea, and vomiting.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's hepatitis B is currently rated as 10 percent disabling under Diagnostic Code 7345 pertaining to chronic liver disease without cirrhosis (including hepatitis B).  Diagnostic Code 7345 provides that a 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent evaluation contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Under Diagnostic Code 7345, sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms.  Additionally, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7345.  

The Board finds that the Veteran's hepatitis B is not productive of symptoms consistent with an increased rating.  In January 2006, during active duty service, the Veteran was placed on medication for hepatitis B by a private physician and since that time, his hepatitis B viral load has been consistently nondetectable.  Upon VA examination in September 2008, the Veteran complained of fatigue, nausea, and right upper quadrant pain, but these symptoms are contemplated by the currently assigned 10 percent evaluation.  In addition, the September 2008 VA examiner found that the Veteran's hepatitis B had possibly converted to inactive or resolved status based on the results of recent laboratory testing.  The examiner also found that the Veteran's constitutional symptoms were less likely as not a result of worsening hepatitis B.  The Veteran has not experienced any incapacitating episodes of hepatitis B symptoms at anytime during the claims period and his weight has been stable without evidence of weight loss or anorexia.  In short, there is no objective evidence establishing that the Veteran's hepatitis B has most nearly approximated the criteria associated with an increased rating at anytime during the claims period.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's hepatitis B is manifested by symptoms such as fatigue, nausea, mild right upper quadrant pain and an undetectable viral load.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.


Service Connection Ulcerative Proctitis

The Veteran contends that service connection is warranted for ulcerative proctitis as this condition was incurred during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran was diagnosed with HIV and hepatitis B during active duty service in April 2005.  Several months later, in July 2005, he developed abdominal pain and loose bloody stools.  A colonoscopy was performed in August 2005 that confirmed the presence of ulcerative proctitis and biopsies of the ascending and transverse colon were positive for intestinal spirochetes.  The Veteran was treated with a four week course of medication, and during a July 2006 military evaluation his ulcerative proctitis was characterized as resolved.  

While service records contain diagnoses and treatment related to ulcerative proctitis with intestinal spirochetes, this in-service treatment cannot serve to establish the presence of a current disability.  To be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  The service records detail problems during service that completely resolved months before the Veteran's current claim for compensation was received.  Thus, the in-service diagnosis and treatment cannot serve to show the existence of a current disability.   

The post-service evidence also does not establish the presence of current ulcerative proctitis with intestinal spirochetes.  Treatment records throughout the claims period have noted a history of ulcerative proctitis without current findings.  Upon VA examinations in December 2006 and February 2008, the Veteran's ulcerative proctitis was characterized as resolved.  The February 2008 VA examiner also noted that a recent endoscopy was negative for ulcerative proctitis and intestinal spirochetes.  The Veteran has not reported undergoing any current treatment for this disability and in an August 2009 statement he stated that his ulcerative proctitis had resolved and he intended to file a claim for his other, now present, gastrointestinal disorders.  

Thus, the Board finds that the weight of the evidence is against a finding of any current ulcerative proctitis or intestinal spirochetes.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for an increased rating for hepatitis B, this appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).


Regarding the claim for service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for hepatitis B is denied. 

Entitlement to service connection for ulcerative proctitis with intestinal spirochetes is denied.  


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the claim for entitlement to an increased rating for HIV.  Specifically, the Veteran should be provided a VA examination to determine the current severity of his HIV.  He was last examined in December 2006, almost five years ago, and since that time has been treated at the VAMC for constitutional symptoms including fever chills, night sweats, various myalgias, and chronic diarrhea.  In addition, the record does not contain information establishing the Veteran's current T4 cell count.  Accordingly, upon remand, the Veteran should be provided a VA examination to determine the current severity of his HIV and associated folliculitis.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the current severity of any manifestations from the service-connected HIV with recurrent folliculitis.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner should determine whether the Veteran's HIV is asymptomatic or manifests definite medical symptoms including recurrent of refractory constitutional symptoms and diarrhea.  All appropriate laboratory studies should be completed and the examiner should determine the Veteran's current T4 cell count.  The examiner should also state whether the Veteran has Hairy Cell Leukoplakia or Oral Candidiasis.  

2.  Then, readjudicate the claim for entitlement to an increased initial rating for HIV with recurrent folliculitis.  If the benefits sought are not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


